                                         Case 4:19-cv-00054-YGR Document 119 Filed 05/27/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         JAMES FABIAN,
                                   5                                                        Case No. 4:19-cv-00054-YGR
                                                        Plaintiff,
                                   6                                                        ORDER REFERRING DISCOVERY MATTERS
                                                 v.                                         TO A MAGISTRATE JUDGE
                                   7
                                         COLIN LEMAHIEU, ET AL.,
                                   8
                                                        Defendants.                         Re: Dkt. Nos. 114, 117
                                   9

                                  10

                                  11          The Court has received and reviewed plaintiff James Fabian’s motion to compel third party

                                  12   discovery, and the parties’ joint discovery letter brief regarding a discovery dispute as to the scope
Northern District of California
 United States District Court




                                  13   of the attorney-client privilege. (Dkt. Nos. 114, 117.) Pursuant to Local Rule 72-1 this matter is

                                  14   REFERRED to a Magistrate Judge for all discovery matters, including the pending motion to

                                  15   compel and the joint discovery letter brief.

                                  16          The Magistrate Judge to whom the matter is assigned will advise the parties of how the

                                  17   matter will proceed. The Magistrate Judge may issue a ruling, order additional briefing, or set a

                                  18   telephone conference or a hearing. Hereafter, all further discovery matters shall be filed pursuant

                                  19   to the assigned Magistrate Judge’s procedures. The parties shall contact the courtroom deputy of

                                  20   the assigned Magistrate Judge for information about those procedures. Information may also be

                                  21   available on the Court’s website.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 27, 2020

                                  24                                                    ______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  25                                                           UNITED STATES DISTRICT JUDGE
                                  26   CC: MAGREF EMAIL
                                  27

                                  28
